Chief Justice Gabbert
delivered the opinion of the court.
*523Appellant brought an action to quiet title to a tract of land: Appellee answered, setting up title by virtue of a sheriff’s deed. To this the appellant replied, attaching the validity of such deed. The issues were found in favor of the defendant, and a decree rendered, quieting the title in him. The plaintiff appeals.
Several important questions are argued, but the only one necessary to consider is, whether or not plaintiff can be heard on the propositions on which she relies, to question the deed under which the defendant deraigns title, • or the proceedings which led up to its issuance. One Charles E. Huggins was the owner of the property, tending its advertisement under execution Huggins conveyed to the plaintiff. No redemption from the execution sale was made by either plaintiff or her grantor during the six months following the execution sale. After that period one Bergland, a judgment creditor of Huggins, redeemed from the sale in the manner designated by sec. 2548, 2 Mills’ Ann. Stats., and the sheriff again offered the property for sale under the execution in favor of the redeeming creditor, as provided by this section. There being no bid in excess of the cost of redemption, a sheriff’s deed was issued to Bergland in conformity with the provisions of sec. 2549 ibid. The latter subsequently conveyed to the defendant. The money paid the sheriff to effect the redemption was accepted by the party entitled thereto. The validity of the original sale is not questioned, but plaintiff attacks the validity of the judgment under which Bergland redeemed, and the regularity of the proceedings thereunder. She cannot raise these questions. The judgment debtor had no right to redeem after the expiration of six months from the date of sale — sec. 2547 ibid. Plaintiff, as his grantee, was *524subrogated to his rights, but they are no different from those of her grantor. — Finch v. Turner, 21 Colo. 287. The only person affected by the redemption has recognized its validity. Plaintiff no longer had any such interest in the question of redemption as entitled her to raise any objection on that score. Hence, whether the judgment under which Bergland redeemed was valid, or the proceedings thereunder regular, does not concern the plaintiff, for she was not injured by the judgment or sale thereunder, which she now seeks to attack. As against her, in these circumstances, the sheriff’s deed is valid, and vested the title to the premises in Bergland, who has conveyed to the defendant. When the grantee of' a judgment debtor fails, within the time prescribed by law, to exercise the statutory right to redeem lands from an execution sale in all respects valid, he cannot question the validity of a redemption from such sale by a judgment creditor of the debtor, or the title acquired by virtue of a sale in pursuance of such redemption, when the party entitled to the redemption fund has accepted it. — Massey v. Westcott, 40 Ill. 160; Bozarth v. Largeant, 128 Ill. 95; Rush v. Mitchell, 71 Iowa 333.
The judgment of the district court is affirmed.

Affirmed.

Steele, J., not sitting.